Citation Nr: 0509202	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  00-15 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a genitourinary 
disorder, claimed as pain in the left testicle and penis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1981 and from February 1982 to October 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

This case was remanded by the Board in July 2001 for further 
development and is now ready for appellate review.

In a procedural matter, the Board notes that additional 
evidence has been received since the case was certified for 
appeal, and after the last RO review.  The Board has, 
accordingly, reviewed the evidence and is of the opinion that 
it is not relevant to the current claims.  

Specifically, the private medical evidence was submitted by 
the veteran in support of unrelated claims and does not 
discuss treatment for a low back disorder or for a 
genitourinary disorder.  Nor does the medical evidence 
address the critical inquiry of a medical nexus between the 
veteran's current claims and military service.  As such, 
there is no prejudice to the veteran in proceeding with 
consideration of the current case without affording the RO an 
opportunity to review the evidence in question.  


FINDINGS OF FACT

1.  Service medical records are negative for a chronic low 
back disorder.

2.  Post-service evidence is negative for low back 
symptomatology for many years after military discharge.

3.  The weight of medical evidence fails to establish a 
medical nexus between the veteran's military service and 
current complaints related to a low back disorder.

4.  Service medical records are negative for a chronic 
genitourinary disorder.

5.  A current diagnosis of a genitourinary disorder has not 
been shown.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A genitourinary disorder, claimed as pain in the left 
testicle and penis, was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to Service Connection for a Low Back Disorder

In July 1970, it was noted that the veteran had a congenital 
anomaly of the thoracic spine at T6 and T10, a so-called 
"butterfly vertebra."  He was asymptomatic and cleared for 
submarine duty.  There are no other complaints of, treatment 
for, or diagnosis related to a low back disorder noted while 
on active duty.

Service examinations dated in November 1968, October 1972, 
October 1974, May 1978, October 1981, February 1982, August 
1987, August 1988, and the retirement examination in August 
1991, showed a normal clinical evaluation of his spine.  This 
evidence indicates to the Board that the veteran did not have 
evidence of a chronic low back disorder while on active duty.  

Further, to the extent that the veteran was noted to have a 
congenital anomaly of the thoracic spine, the Board noted 
that congenital deformities cannot be service-connected.  
Specifically, under the relevant regulations, congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2004).  Therefore, to the extent that the veteran has a 
congenital thoracic spine disorder, that claim must 
necessarily fail.

Next, service connection may be granted when manifestations 
of a chronic disorder shown in service are subsequently 
manifested.  As noted above, continuity of symptomatology is 
required where the condition in service is not chronic.  In 
this case, post-service medical evidence is negative for 
complaints related to a low back disorder for many years 
after discharge.  

Specifically, in a 1992 VA examination, undertaken to address 
other claims, the veteran's musculoskeletal system was noted 
to be normal.  Medical evidence is devoid of complaints of, 
diagnosis of, or treatment for a low back disorder for 
several more years.  In 1999, the veteran filed the current 
claim.  In a January 2003 VA examination, he was diagnosed 
with joint space narrowing of L5-S1, indicative of 
degenerative joint disease.

Notwithstanding the diagnosis of a current low back disorder, 
the Board places significant probative value on the, at a 
minimum, over 10-year gap between discharge from military 
service and the first diagnosis of a low back disorder.  The 
Board finds that the post-service symptomatology is too 
remote in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology 
during the multi-year gap between military discharge in 1991 
and the first diagnosis of a low back disorder in 2003.
 
Moreover, since the service records do not reflect that the 
veteran was noted to have experienced low back symptoms 
during service, there is no possibility of showing continuity 
of symptomatology under 38 C.F.R. § 3.303(b) ("where the 
condition noted during service . . . is not, in fact, shown 
to be chronic . . . [,] then a showing of continuity after 
discharge is required to support the claim.").  

In this case, there was no condition noted during service and 
no continuity of symptomatology after discharge.  As such, 
there is no support for the claim based on continuity of 
symptomatology.  See also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  

Next, service connection may also be granted with a showing 
of a medical nexus between military service and current 
complaints.  In this case, however, the Board finds that the 
weight of medical evidence is against the veteran's claim. 

Specifically, turning again to the January 2003 VA spine 
examination report, the Board finds that this evidence tends 
to weigh against the veteran's claim.  At that time, the 
veteran related a one to two year history of "some" 
evidence of low back pain, but "not so much chronic in 
nature."  After a review of the claims file, a physical 
examination, and a review of the X-rays, the examiner opined:

It is my opinion that [the veteran's low 
back disorder] is not related to any 
service-connected injury and also not 
related to the thoracic spine congenital 
anomaly noted in 1970.  At this point, 
his low back pain does not cause him any 
functional disability or limit him in his 
activities of daily living and so there 
is no residual disability from low back 
pain.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed findings in the claims file, and 
reviewed the veteran's past medical history.  There is no 
indication that the VA physician was not fully aware of the 
veteran's past medical history or that he misstated any 
relevant fact.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.

Moreover, except for the veteran's assertions to the 
contrary, there is no other medical evidence in the claims 
file establishing a medical nexus between military service 
and the veteran's current complaints.  The mere contention of 
the veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his current 
claim with military service cannot support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

For those reasons, the Board finds that the claim of 
entitlement to service connection for a low back disorder 
must be denied.

II.  Entitlement to Service Connection for a Genitourinary 
Disorder, Claimed as Pain in the Left Testicle and Penis

Service medical records reveal that the veteran was treated 
for prostatitis and gonorrhea in April 1979.  In November 
1986, he sought treatment for pain in his left testicle and 
penis.  He believed the symptoms to be related to a hernia.  
Examination was normal except for a large amount of gas in 
his stomach and bowel.  The diagnosis was questionable 
aerophagia.  He was prescribed Dulcolax, and told to increase 
the fiber in his diet.  There was no genitourinary diagnosis 
made at that time.

He underwent a vasectomy in March 1987.  In September 1990, 
he sought treatment for a possible yeast infection as his 
wife was being treated at the time, but he denied dysuria, 
frequency, or discharge.  The examination was normal.  There 
was no indication of a chronic genitourinary disorder at that 
time.

Service examinations dated in November 1968, October 1972, 
October 1974, May 1978, October 1981, February 1982, August 
1987, August 1988, and the retirement examination in August 
1991, showed a normal clinical evaluation of his 
genitourinary system.  This evidence suggests to the Board 
that there was no evidence of a chronic genitourinary 
disorder during military service.

Next, there is no evidence of continuity of symptomatology as 
evidenced by a normal genitourinary system reported in a 
February 1992 VA examination, undertaken to address other 
claims.  In addition, there are no complaints of, treatment 
for, or diagnosis related to a genitourinary disorder for 
several more years.  In 1999, the veteran filed the current 
claim.  

After a review of the evidence, the Board finds that the 
claim must be denied.  Significantly, service connection may 
only be granted for a current disability; when a claimed 
condition is not shown, there may be no grant of service 
connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  
"In the absence of proof of a present disability there can 
be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Notwithstanding the veteran's claim, the Board finds that 
there is no evidence of a current genitourinary disorder 
shown.  To this end, the Board places significant probative 
value on the absence of treatment for, complaints of, or 
diagnosis of a genitourinary disorder.  

In a November 2002 VA examination, undertaken to address the 
issue, the veteran complained of left testicular pain with 
radiation to the left lower quadrant in the abdomen and the 
left inner thigh.  He reported an acute on-set of testicular 
pain while on active duty.  After a physical examination, the 
examiner reported that:

The [veteran] has a normal genitourinary 
exam and it is not clear to me why he 
reports such discomfort . . . I have 
spent an extended length of time with 
this gentleman, and I cannot identify any 
genitourinary irregularity.

The examiner went on to recommend further testing and that 
the veteran undergo an evaluation of his spine and lower 
back, which is referenced in the back claim discussed above.

In a February 2003 VA follow-up genitourinary report, the 
examiner reported that the veteran previously had a 
completely normal physical examination.  He related that, in 
the interim, the veteran had undergone an ultrasound, which 
was normal.  There were some epididymal cysts, which were 
very small and could not be palpated on physical examination, 
and the examiner indication that this was very common and he 
"did not believe that this [was] the source of the problem 
particularly concerning the fact that [the veteran] had more 
of them on the right than the left, and the left side is the 
symptomatic side."  The examiner concluded:

In short, I can identify no genitourinary 
abnormality on this [veteran] either by 
exam, ultrasound, or laboratory test.  My 
only thought is that perhaps, he has back 
pain or something of that nature with 
radiation that causes him pain.  
Regardless, there is no genitourinary 
dysfunction.

Notwithstanding the veteran's claim, the Board finds that 
there is no evidence of a chronic genitourinary disorder in 
service, and no current diagnosis of a genitourinary 
disorder.  To this end, the Board places significant 
probative value on the absence of treatment for, complaints 
of, or diagnosis of a genitourinary disorder.  The veteran 
has only offered his lay statements concerning a relationship 
between his complaints and active duty.  

The Board has also considered private medical evidence dated 
in May 2000.  At that time, the veteran related a 14-15 year 
history of left testicular pain, beginning when he was in the 
military.  After a physical examination, the treating 
physician diagnosed benign prostatic hypertrophy with mild 
obstructive voiding symptoms and left orchialgia, etiology 
unclear.  He recommended an ultrasound and indicated that if 
anything showed up, further evaluation would be necessary.  
The May 2000 ultrasound report indicated small left 
epididymal head cyst or spermatocele.  However, there does 
not appear to be any further follow-up.

Pathetically, the Board notes that orchialgia is defined as 
pain in the testis.  Stedman's Medical Dictionary, 26th ed. 
(1995).  However, pain alone without a diagnosed or 
identifiable underlying malady or condition cannot constitute 
a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, 
the uncertainty in the etiology of the veteran's testicular 
pain cannot support the conclusion that it must be related to 
military service.  Therefore, the private medical evidence 
does not support a claim for service-connection. 

In sum, there is no evidence of a chronic genitourinary 
disorder in service, and no current diagnosis of a chronic 
genitourinary disorder shown.  As such, the claim must be 
denied.

With respect to both claims, the Board notes that on November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The veteran was 
notified of the VCAA as it applies to his present appeal by 
correspondence dated in March 2002, June 2002, and April 
2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and notice complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statements of the case were provided to the veteran in April 
2003, November 2003, and August 2004.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  In addition, 38 C.F.R. § 3.159(b)(1) was cited in 
the subsequent supplemental statements of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the VCAA notice letters was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service private and VA 
medical records relevant to the issues on appeal have been 
requested or obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in November 2002, 
January 2003, and February 2003.  The available medical 
evidence is sufficient for adequate determinations.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

The claim for entitlement to service connection for a low 
back disorder is denied.

The claim for entitlement to service connection for a 
genitourinary disorder, claimed as pain in the left testicle 
and penis, is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


